Citation Nr: 1730634	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  08-11 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for tinea pedis of both feet and tinea cruris prior to January 28, 2011, and in excess of a 10 percent rating thereafter.  


REPRESENTATION

Appellant represented by:	Alan Watt, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from November 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from the October 2006 and February 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The October 2006 rating decision denied service connection for a groin rash and the February 2008 rating decision granted service connection for tinea pedis, evaluating it as noncompensably disabling, effective March 20, 2006.  

A videoconference hearing was held in July 2010 and a transcript thereof is of record. 

The Board remanded this case in January 2011 for VA examinations.  

In June 2014 the Board again remanded the case because the Veterans Law Judge (VLJ) that presided over the July 2010 videoconference was no longer with the Board, and the Veteran accepted the opportunity to testify at another hearing before a VLJ that would decide his appeal.  

At another videoconference the Veteran testified before the undersigned VLJ in February 2015 and a transcript thereof is of record. 

A March 2012 rating decision granted service connection for a groin rash (tinea cruris) and combined it with the rating for tinea pedis, assigning a 10 percent rating, effective January 28, 2011 (date of VA examination).  

The Board again remanded the case in April 2015 for a VA examination.  It was also noted that a claim for entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A) was received September 2014 but the Board did not have jurisdiction over it and it was referred to the AOJ for appropriate action.  

A November 2015 rating decision granted entitlement to VA pension benefits and entitlement to special monthly pension (SMP) based on the need for aid and attendance (A&A).  In December 2015 the Veteran's representative filed VA Form 21-0985, notice of disagreement (NOD) alleging that the effective date for SMP A&A should be September 16, 2014.  However, a June 2016 rating decision granted earlier effective dates, retroactive to September 17, 2014, for each benefit, and the Veteran has not appealed that decision.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  Prior to January 28, 2011, there was no involvement of an exposed area, no scarring and less than 5 percent of involvement of the total body area and no use of systemic therapy, including no corticosteroids and no immunosuppressive therapy.  

2.  Since January 28, 2011 there was no involvement of an exposed area, no scarring and more than 5 percent but less than 20 percent of involvement of the total body area and no use of systemic therapy, including no corticosteroids and no immunosuppressive therapy.  


CONCLUSION OF LAW

The criteria for a compensable rating for tinea pedis of both feet and tinea cruris prior to January 28, 2011, and in excess of a 10 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.102, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, DC 7813 - 7806 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for the skin conditions at issue.  The Veteran was provided notice in April 2006 by the RO as to how to substantiate his claims for service connection.  Once service connection was granted, the claim was substantiated and additional notice was not required.  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2015).  The Veteran's service treatment records (STRs) have been obtained.  He has not reported having either sought or received postservice private treatment for his skin disorders.  His records of postservice VA treatment are on file.  

The Veteran was provided VA examinations in October 2007, January 2011, and September 2015, and the latter two examinations were in compliance with Board remands in January 2011 and April 2015.  Although the Veteran had contested the adequacy of the 2007 VA examination, he has not contested the adequacy of the examinations in 2011 and 2015, other than to allege (at the 2015 videoconference) that the 2011 VA examiner had not examined his groin area.  However, that examiner reported the total body area of involvement, which would necessarily have included his groin area.  The reports of the latter two examinations are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  The Board may assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, the adequacy of the examinations and medical opinions is not otherwise challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  

The Veteran testified before VLJs in July 2010 and February 2015.  Both the hearings focused on the elements for claim substantiation and the issue on appeal was identified and testimony was elicited from the Veteran as to his the relevant clinical history.  Moreover, neither the Veteran nor representative has identified any prejudice in the conduct of the Board hearings.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (citing 38 C.F.R. § 3.103(c)(2)).  

Thus, VA's duty to assist has been met.  As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

On VA examination in October 2007, the Veteran reported that after returning from Vietnam he developed a skin infection of his legs, feet, and groin, for which he had been hospitalized and treated with antibiotics from which he had good results for a short while.  However, the skin infection continued in his feet and groin over the years, although he had not received treatment.  He had now been prescribed antibiotic creams to be applied daily.  He reported that the application of the creams might stop the itching but did not clear the condition.  He denied any systemic problems associated with his rash or its treatment.  It had not impacted his job performance as a mechanic and he denied problems performing routine chores.  He also denied having any pain, weakness, stiffness, swelling, redness or heat.  He denied being incapacitated due to the rash. Functionally, he was independent in his activities of daily living.  

On physical examination, the skin of the Veteran's groin was smooth and without signs of infection, excoriation, hypo or hyperpigmentation or disfigurement.  There was no active tinea, inflammation, edema or keloid formation.  As to his feet, there was scaling on the lateral side of each foot.  There was no inflammation.  All toenails were discolored.  Both great toenails were thick.  There was no scarring or disfigurement.  There was no unusual wear pattern on the soles of his shoes.  The area between the toes was clear of any active disease.  There was zero (0) percent of exposed area affected and less than 1 percent of the entire body affected.  The impressions were tinea pedis and normal skin of the groin on examination.  

At the July 2010 videoconference, the Veteran testified that the October 2011 examination was not conducted when he had flare-ups, which occurred in the heat of the summer.  He applied Lamisil but it did not alleviate his symptoms, nor had prior topical ointments.  He experienced pain, swelling, discoloration, scarring, itching, and scaling of his feet.  He rated the pain as being 6 on a scale of 10, and testified that it impaired his ability to walk and even do yard work.  He soaked his feet daily in a bath of Epsom salts.  Also, his fungal infection had been so bad that the nails of each great toe had been removed.  

The Veteran testified that as to his groin rash he continued to have raw, scaly, skin discoloration.  The symptoms were similar to those he experienced on his feet, and for which he applied Lamisil.  

On VA examination on January 28, 2011, the Veteran's claim file was reviewed.  The Veteran reported that the course of his skin condition had been progressive and was manifested by symptoms of pain, scaling, itching, tenderness, and swelling.  It was reported that he had no systemic symptoms.  He applied Terbinafine cream daily over the past 12 months, without side effects, but had not used any corticosteroids or had an immunosuppressive therapy.  He also reported that he had used Doxycycline Hyclate, an antibiotic, daily for less than one week, as a systemic treatment.  

On physical examination there was no involvement of an exposed area and greater than 5 percent but less than 20 percent of the total body area was affected.  He had circumferential scaly skin from both knees to the toes.  There were skin patches with raised bumps and with scabs in various stages of healing.  The interdigital spaces of both feet had fissures.  There was scarring of both lower extremities, consisting of raised, reddened, scaly skin located on both upper thighs in a "half-moon" pattern and the skin in this area was hypo-pigmented.  The diagnoses were tinea pedis, bilaterally, and tinea cruris.  The examiner reported that the bilateral tinea pedis would have a moderately-severe impact on physical employment but only a mild impact on sedentary employment.  He would most likely be able to obtain sedentary employment and hopefully maintain sedentary employment.  

At the February 2015 videoconference the Veteran testified that his skin conditions caused pain in his feet and groin.  The skin in those areas was raw with some sloughing of skin.  He applied Capsaicin topically twice daily which did not provide relief.  He had involvement of the skin on top and bottom of both feet, and between the toes.  He also had a hard knot on the bottom of his left foot.  At least a 3 inch area on each side of his groin was also affected as well as the area under his scrotum.  

On VA examination in September 2015, the Veteran's claim file was reviewed.  The Veteran reported that he had developed itching and a new onset of a blistering, intensely pruritic rash on his feet and groin.  He reported that his feet and groin areas were always wet, despite his attempts to stay dry.  He reported that his symptoms had persisted since the inservice onset, with episodes occurring typically 3 times per year and generally more during the summer months.  He reported that he had required intermittent treatment, and the most recent medication was Capsaicin cream.  His health care provider had recently advised him to stop the use of this topical agent, which he had done.  On August 5, 2015, he had been evaluated by his usual treating clinician.  However, the history and examination at that visit did not reveal any skin complaints or that he was taking any medications for any rash.  

The examiner reported that the Veteran's skin condition did not cause any scarring or disfigurement of the head, face or neck.  He had no systemic manifestations.  He had been treated with oral or topical medication, i.e., Capsaicin, in the past 12 months, for 6 weeks or more but not constantly.  He had not had any treatments or procedures other than systemic or topical medications in the past 12 months.  He had not had any debilitating episodes in the past 12 months.  

The examiner reported that there was no involvement of an exposed area, and no involvement of any area of the Veteran's body.  Specifically, the examiner stated that the examination did not reveal any active disease.  The Veteran's skin while very dry (Xerosis) was intact.  He had no breakdown on the dorsum, plantar, or interdigital surfaces (in the areas between the toes) of either foot.  The dry skin involved his feet and lower legs from 8 cm above the lateral malleoli, bilaterally.  There was evidence of hyperpigmentation of these areas and the medial sides of the upper thighs, bilaterally.  There was no evidence of active rash or tinea in the groin.  He reported having an intermittent rash on his buttocks but there was evidence of any active disease tinea at this site.  It was noted that the Veteran reported having severe burning pain in his feet.  He had neuropathy but this was not related to his skin condition.  He also had liver disease, i.e., cirrhosis.  This could result in intense itching and skin changes.  It was not clear how much of his pruritus was related to this etiology.  

In an October 2015 addendum to the September 2015 VA examination, the examiner reported that at the time of the Veteran's examination he had no active disease and no evidence of scarring which was unstable, deep, superficial, poorly nourished, with repeated ulcerations, tender and or painful on objective demonstration.  Since there is no active disease, no visible lesions consistent with tinea pedis or cruris, there was no limitation in function or motion of the previously affected parts.  

Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The Veteran's chronic infection of the feet and groin has been rated as dermatophytosis.  Under DC 7813, the DC for dermatophytosis, the rater is instructed to evaluate the skin condition as either disfigurement of the head, face or neck (DC 7800), or as scars (DCs 7801-7805), or as dermatitis (DC 7806), depending on the predominant disability.  The Veteran's skin involvement is isolated to his feet and groin which are unexposed areas and the medical evidence does not show that he has permanent scarring from this condition.  Thus, DCs 7800-7805 are not applicable.  See Butts v. Brown, 5 Vet. App. 532 (1993).  The Board finds that dermatitis is the predominant disability and will evaluate his skin condition under DC 7806.  

Under 38 C.F.R. § 4.118, DC 7806 a noncompensable rating is assigned there is involvement of less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or there is intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six (6) weeks during the past 12 months.  A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

The Veteran does have itching and due to excoriation, i.e., scratching, he has had some temporary scarring.  However, the evidence fails to establish that at any time he has had any permanent scarring.  Thus, although the criteria for evaluating scarring were revised on October 23, 2008, because the Veteran has never had permanent scarring, neither the old nor the new rating criteria for evaluating scars are applicable in this case.  

In this regard, it appears that some of his itching may be symptomatic of liver pathology but since the recent VA examiner was unable to determine how much of the Veteran's itching was due to liver pathology, the Board will assume, for rating purposes, that all of his itching is due to his service-connected skin infections of the groin and feet.  However, as noted, this does not affect an exposed surface.  Moreover, there is no clinical evidence that the extent of involvement has ever been 20 percent or more, and as much as 5 percent of total body area involvement is not shown prior to the January 28, 2011, VA rating examination.  

Under DC 7806 there are two potential means of assigning a compensable rating for the Veteran's skin condition.  One is if the condition requires intermittent systemic therapy, e.g., corticosteroids or other immunosuppressive drugs.  In Johnson v. McDonald, 27 Vet. App. 494, 502 (2016) the Court of Appeals for Veterans Claim (CAVC) found that the language of Diagnostic Code 7806 is unambiguous: "the diagnostic code explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application."  The Court found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.  Johnson v. McDonald, 27 Vet. App. 494, 504 (2016).  

However, in Johnson v. Shulkin, No. 2016-2144, slip op. (Fed.Cir. July 14, 2017) (Federal Circuit) the United States Court of Appeals for the Federal Circuit overruled the holding of Johnson v. McDonald, 27 Vet. App. 497 (2016) because "the Veterans Court gave an overly broad reading of the term 'systemic therapy' in DC 7806 that encompasses any and all forms of topical corticosteroid treatment."  Johnson v. Shulkin, No. 2016-2144, slip op. at 2 (Fed.Cir. July 14, 2017).  The Federal Circuit held that "DC 7806 makes clear that it contemplates two types of therapy, "systemic therapy" and "topical therapy," as the operative terms of the diagnostic code ..."  Johnson, No. 2016-2144, slip op. at 6 (Fed.Cir. July 14, 2017).  The Federal Circuit observed that the proper medical definition of topical was that "pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Thus, "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied'."  Johnson, No. 2016-2144, slip op. at 7 (Fed.Cir. July 14, 2017).  

The Federal Circuit observed that "a topical corticosteroid treatment could conceivably be 'administered on a large enough scale' to affect the body as a whole, which could fit the definition of systemic therapy ... [b]ut th[is] mere possibility ... in some cases does not mean all applications of topical corticosteroids mean systemic therapy, particularly if those uses of topical corticosteroids affect only the area to which they are applied."  Johnson v. Shulkin, No. 2016-2144, slip op. at 7 (Fed.Cir. July 14, 2017) (noting, slip op. at 10, that "the use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case.").  

In this case, there is no competent medical evidence that any topically applied medication was a corticosteroid.  Even if the topically applied medications were corticosteroids, there is neither competent medical evidence that the Veteran's application of any topical medication was intended to have a systemic effect, nor competent medical evidence that such usage was so widespread that a systemic effect could be medically anticipated.  

There is only one brief reference to the Veteran's purportedly having had systemic treatment, in the form of an antibiotic (Doxycycline Hyclate) for less than one week, as noted in the January 2011 examination.  Compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  The VA Adjudication Procedures Manual (M21), provides that the term "systemic therapy such as corticosteroids or other immunosuppressive drugs" refers to "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder" citing to M21-1, Part III, subpt. IV, ch. 4, sec. J(3)(f).  "[T]he types of systemic treatment that are compensable under Diagnostic Code 7806 are not limited to "corticosteroids or other immunosuppressive drugs."  Compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs."  Warren v. McDonald, No. 13-3161, slip op. at 4 and 5 (U.S. Vet. App. May 10, 2006) (panel decision) (in which oral ingestion of Lamisil was deemed to be "systemic" therapy for treatment of Onychomycosis).  Thus, the Veteran's report of one time antibiotic treatment as noted in the January 2011 examination may be considered systemic.  Because such systemic therapy was not required prior to January 2011, it does not support a compensable rating for the first period on appeal.  Furthermore, because it was not required for a total duration of six weeks or more, it does not support a rating higher than the 10 percent that is already assigned as of January 2011. 

The second means is when the area of involvement is at least 5 percent but less than 20 percent of the entire body surface, or less than 20 percent of the exposed body surface.  As stated, the area involved, i.e., the feet, is a non-exposed area.  Thus, there must be involvement of such extent as to be between 5 percent and 20 percent of the entire body surface.  However, here the VA examinations prior to January 28, 2011, have made it clear that the area of total body surface involved was not at least 5 percent.  

For the next higher rating of 30 percent, under DC 7806, the Veteran would have to have involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas.  Here, again, the areas involved are not exposed and clinical evaluations have never established that he has involvement of at least 20 percent of the entire body.  Accordingly, at no time, including since January 28, 2011, has a 30 percent schedular rating been warranted.  

The Board has considered the Veteran's testimony as to the extent and severity of his two skin conditions.  However, the Board finds that the results of the VA examinations, conducted by trained clinicians, are more reliable than the Veteran's lay testimony.  See generally 38 C.F.R. § 3.156(a)(1) and (2).  

Accordingly, the preponderance is against the assignment of an initial compensable rating for this service-connected disability prior to January 28, 2011 and against the assignment of an evaluation in excess of 10 percent since that time.  Therefore, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The threshold factor is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other elements need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Veteran's belief that his disabilities are worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to evaluate the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay testimony of the Veteran.  Thus, the Board finds that the currently assigned ratings are appropriate.  

While the criteria for the skin disorder does not specifically list symptoms, they address the relevant treatment and extent of involvement in determining the impact of the disability and the evidence before the Board does not establish that a mere description of the symptomatology creates a substantially different picture than that encompassed by the criteria for rating disorders of the skin.  While it is true that the scheduler rating criteria do not always address the symptoms specifically described by a veteran, this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disorders are adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorders which is not already contemplated by the potentially applicable schedular criteria and, so, the rating criteria adequately encompass the severity of the Veteran's service-connected disabilities.  Moreover, the rating criteria provide for ratings greater than that assigned, which may be awarded should the service-connected skin disorders increase in severity.  

Superficially, the availability of a potentially higher schedular rating might not seem relevant.  However, the Court's held in Thun v. Peake, 22 Vet. App. 111,115 (2008) that "[t]he threshold factor for extraschedular consideration is a finding that the evidence [] presents such an exceptional disability picture that the available [italics added] schedular evaluations [] are inadequate..."  In other words, it is not solely the adequacy of the current schedular rating(s) assigned which must be considered but the Rating Schedule as a whole as a vehicle for assigned the proper disability ratings.  Implicitly, the holding in Thun, Id., was that to limit consideration only to the criteria provided for a currently assigned rating would preclude consideration of all criteria used in even higher levels of disability ratings in determining whether the schedular criteria in the Rating Schedule are adequate.  Stated even more simply, the Court's case law has established that whether higher schedular ratings are "available" is a factor, albeit not the only factor, for consideration of whether the Rating Schedule is adequate for rating purposes (the first analytic step set forth in Thun v. Peake, 22 Vet. App. 111 (2008)). 

Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable rating for tinea pedis of both feet and tinea cruris prior to January 28, 2011, and in excess of a 10 percent rating thereafter is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


